Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
	Applicant's election without traverse of Group I claims 1-12 in the reply filed on 12/17/2020 is acknowledged.
	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


	Claims 1, 3, 4, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moriya (U.S. Patent Application 7,626,844).

Claim 1. A magnetic storage device comprising: a magnetic body including first (10 Fig 2A) and second magnetic regions (35 Fig 2c) and a magnetic connection region 

Claim 3. The magnetic storage device according to claim 1, further comprising: a bit line electrically connected to the read element (when creating an array of cells bitlines are connected reading element 20).

Claim 4. The magnetic storage device according to claim 3, wherein the read element is a magnetoresistive element (reading element 20 is mangetoresistive).

Claim 11. The magnetic storage device according to claim 1, wherein when the magnetic domain is formed by the write element (writing element 15) in the magnetic body (in data track 11), a magnetic field is generated by current that flows through the 

Claim 12. The magnetic storage device according to claim 1, wherein the magnetic connection region is located between the read and write elements (connect region between 15 and 20 as seen in Fig 2B).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (U.S. Patent Application 7,626,844) in view of Kondo (U.S. Patent Application 8,830,742).

Claim 2. Moriya discloses The magnetic storage device according to claim 1 but does not disclose wherein each of the first and second magnetic regions has a cylindrical shape and contains ferromagnetic material.
Kondo discloses magnetic regions having a cylindrical shape containing ferromagnetic material for the purpose of setting easy axis of magnetization (Kondo Col 4 lines 23-38).
Since Moriya and Kondo are both from the same field of endeavor (racetrack 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the cylindrical shape taught by Kondo for the racetrack memory taught by Moriya for the purposes of setting easy axis of magnetization (Kondo Col 4 lines 23-38).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5. Further comprising: a first source line; a second source line; a first switch that electrically connects or disconnects an end of the first magnetic region opposite to the magnetic connection region and the first source line; and a second switch that electrically connects or disconnects an end of the second magnetic region opposite to the magnetic connection region and the second source line, in combination with other limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827